Fourth Court of Appeals
                                San Antonio, Texas
                                       April 13, 2022

                                    No. 04-22-00116-CR

                                     James STRIBLIN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR4270
                          Honorable Sid L. Harle, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 13, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court